DETAILED ACTION
	In Application filing on 12/11/2018 Claims 1- 10 are pending. Claims 1- 10 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2019 & 12/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: “configured to rotating” should be “configured to rotate.”  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scraper structure and details thereof of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the term “a default thickness” in line 5. It is unclear what the word “default” refers to.


	Claim 2 recites the limitation “the step e) is configured to rotate the material tank by the rotating module when a shift condition is fulfilled.” It is unclear what a “shift” is referring to. In other words, it is unclear what “shift” of the 3D printer triggers the rotation. Similarly in claim 5, it is unclear what “shift” must not occur to trigger the rotation of step g).
	Claims 3- 5 are rejected by virtue of depending on an indefinite claim. 

Claim 3 recites the term “a default value” in lines 2- 3. It is unclear what the word “default” refers to.

Claim 4 recites the term “a default value” in lines 1- 2. It is unclear what the word “default” refers to.

Claim 7 recites the term “a default thickness” in line 1. It is unclear what the word “default” refers to.

Claim 9 recites the limitation "the new light-curable materials" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the terms “a default number” in line 2, “a default volume” in line 3, and “a default depth.” It is unclear what the word “default” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 9873223 (“Linnell”).
	Regarding claim 1, Linnell teaches a 3D printing method applied to a stereolithography 3D printer (100), the stereolithography 3D printer comprising a light module (104), a curing platform (108), a rotating module (Col. 5 lines 35- 38, Col. 8 lines 47- 50, lines 56- 58), and a material tank (102), the 3D printing method comprising following steps:
	selecting one layer of print data (Col. 6 lines 50- 60); 
	making a modeling plane of the curing platform be a default thickness away from a bottom of the material tank (Col. 6 lines 50- 60 teaches receiving a 3D model of the 3D structure and based on the model generating a control signal to coordinate the movement of the base plate 108 with the projector 104);
	controlling the light module to irradiate heading to the modeling plane according to the selected layer of print data for printing one layer of slice physical model (Col. 6 lines 50- 60 teaches receiving a 3D model of the 3D structure and based on the model generating a control signal to coordinate the movement of the base plate 108 with the projector 104);
	making the modeling plane leave from light curable materials in the material tank (Figs. 3A to 3B, Fig. 4A to 4B, Col. 9 lines 38- 46, and Col. 11 lines 61- 63); 
	rotating the material tank by the rotating module, wherein a difference between an angle of the material tank before rotation and an angle of the material tank after rotation is an offset angle, the offset angle is within one of three angle intervals, the three angle intervals are 0° to Col. 9 lines 53- 55 and Figs. 3A- 3C teach rotating by 10° after forming each layer); and
	performing the previous steps repeatedly until all of the multiple layers of slice physical models have been printed and stacked as a 3D physical model (Fig. 2 and Col. 6 lines 50- 60 teach forming the 3D structure specified by the model in a layer by layer manner, thus the above steps are repeated until 3D structure is formed). 

	Regarding claim 2, Linnell teaches the rotating step is configured to rotate the material tank (102) by the rotating module when a shift condition is fulfilled (Col. 9 lines 21- 61 and Figs. 3A- 3C teach forming a layer with a thickness, separating the base plate 108 of robotic arm 106 from the container 102, and rotating the resin container 102 by a predetermined angle).

	Regarding claim 3, Linnell teaches the shift condition is a layer value of the layer of print data selected currently being equal to a default value or multiple of the default value (Col. 9 lines 21- 61 and Figs. 3A- 3C teach forming a layer with a thickness, separating the base plate 108 of robotic arm 106 from the container 102, and rotating the resin container 102 by a predetermined angle).

Regarding claim 8, Linnell teaches each layer of print data is a 2D image (Col. 1 lines 29- 45, Col. 7 lines 4- 10); the step c) is configured to control the light module to irradiate respectively heading to a plurality of positions of the curing platform corresponding to a plurality of pixels of each layer of print data for printing one layer of slice physical model according to a plurality of pixel values of the pixels of each layer of print data (Col. 8 lines 22- 32 and Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9873223 (“Linnell”) in view of USP 10150280 (“Aghababaie”).
	Regarding claim 4, Linnell does not explicitly teach the default value is within the angle interval of 120° to 240°, the default value is either one or two.
	Aghababaie teaches the default value is within the angle interval of 120° to 240°, the default value is either one or two (Fig. 4, Col. 9 line 55- Col. 10 line 5, and Col. 10 lines 8- 27 teaches rotating 180°).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rotation of Linnell with the 180° rotation as taught by Aghababaie motivated by reducing the number of steps while still ensuring adequate relamination thereby resulting in a more efficient apparatus (Aghababaie – Col. 3 line 65- Col. 4 line 2).

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9873223 (“Linnell”) in view of US 2018/0361659 A1 (“Korten”).
Regarding claim 6, Linnell teaches the material tank comprises a scraper structure (Col. 4 lines 43- 57 teaches a scraper); the step e) is configured to rotate the material tank (Col. 9 lines 53- 55 and Figs. 3A- 3C) 
Linnell does not explicitly teach rotating the tank for making a scraper structure stir a light curable material in the material tank and scrape the cured light curable materials away from the bottom of the material tank.
Korten teaches rotating the tank for making a scraper structure stir a light curable material in the material tank and scrape the cured light curable materials away from the bottom of the material tank ([0033, 0079] and Fig. 1 teach rotating the vat 3 and resin supplies 13, 14 relative to each other, the resin in the vat is mixed by the resin supplies 13, 14 extending into the resin).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Linnell to incorporate the scrapers as taught by Korten motivated by mixing or agitating the resin thereby controlling the color and color gradation of the formed product (Korten – [0033]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9873223 (“Linnell”) in view of US 2009/0261512 A1 (“Morohoshi”).
	Regarding claim 7, Linnell teaches a default thickness (Fig. 2 and Col. 6 lines 50- 60).
	Linnell does not explicitly teach the default thickness not being greater than 0.1 mm.
	Morohoshi teaches a default thickness not being greater than 0.1 mm ([0050] and Claims 1, 5 teaches a layer thickness from 1 to 50 microns and 2 to 10 microns which converts to 0.001 to 0.05 mm and 0.002 to 0.01 mm, respectively).
Linnell – Col. 1 lines 23- 45, Col. 6 lines 50- 60; Morohoshi – Claims 1, 5 and Abstract).

Claims 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9873223 (“Linnell”) in view of USP 7790074 (“Pan”).
	Regarding claim 9, Linnell does not explicitly teach a step h) controlling a material providing module of the stereolithography 3D printer to pour the new light curable materials into the material tank when a supplementary condition is fulfilled.
	Pan teaches a step h) controlling a material providing module of the stereolithography 3D printer to pour the new light curable materials into the material tank when a supplementary condition is fulfilled (Col. 2 lines 14- 32, Fig. 1, and Claims 1, 9 teach a level sensor 112 which detects the level of the viscous liquid in the vat 102 and if the level is not at a required level, supply of viscous liquid 108 supplies additional viscous liquid).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process taught in Linnell to incorporate a refilling step as taught by Pan motivated by automatically regulating the level of the viscous liquid in the vat (See Pan Col. 2 lines 14- 32, Fig. 1, and Claims 1, 9).

	Regarding claim 10, Linnell does not explicitly teach the supplementary condition comprises at least one of: reception of a printing instruction, printing a default number of layers of slice physical models each time, printing a default volume of slice physical models each time, and a liquid level depth of the light curable materials in the material tank being lower than a Col. 2 lines 14- 32, Fig. 1, and Claims 1, 9 teach a level sensor 112 which detects the level of the viscous liquid in the vat 102 and if the level is below a required level, supply of viscous liquid 108 supplies additional viscous liquid).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process taught in Linnell to incorporate a refilling step as taught by Pan motivated by reasons set forth in claim 9.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a step g) after the step d) rotating the material tank by the rotating module when the shift condition is not fulfilled, wherein the difference between the angle of the material tank before rotation and the angle of the material tank after rotation in the step g) is zero degrees; the step f) is configured to performed the step a) to the step e) and the step f) repeatedly.
The closest prior art references USP 9873223 (“Linnell”) and US 2018/0361659 A1 (“Korten”) teach rotating the material tank. However, Linnell nor Korten teach rotating material tank when the shift condition is not fulfilled, wherein the difference between the angle of the material tank before rotation and the angle of the material tank after rotation in the step g) is zero degrees; the step f) is configured to performed the step a) to the step e) and the step f) repeatedly.

Conclusion
US 2016/0129631 A1, US 2019/0126548 A1, US 2016/0368210 A1, US 2018/0133978 A1, US 2019/0389132 A1, US 2020/0079007 A1, US 2020/0070411 A1, US 2020/0081351 A1, US 2019/0337228 A1, and US 2019/0263067 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.